Cook, J.,
delivered the opinion of the court.
This is a proceeding by attachment in chancery instituted by the appellee, Mrs. Sadie Iv, Sager, against the appellant, the Postal Telegraph & Cable Company, a nonresident corporation, and the Bank of .Commerce of Natchez, Miss., which was alleged to be indebted to the appellant. The bill of complaint alleged that the complainant was an applicant for the position of postmistress at Port Gibson, Miss., an office paying a salary of two thousand two hundred dollars per year; that M. J. Mulvihill, of Vicksburg, Miss., was the Eepublican National Committeeman for the State of Mississippi, .and that he had promised to recommend'the complainant for appointment to said position; that on June 14, 1921, he sent a telegram from Washing-ton, D. C., to the complainant at Port Gibson, Miss., reading as follows:
“Telegraph your full given name so I can present same to the P. 0. Department with my recommendation. Car'e of New Ebbitt Hotel. Very urgent.”
That the complainant then had a home at Port Gibson, but on the date of the sending of this telegram, she was temporarily absent at Vicksburg, Miss.; that the7said telegram was transmitted over the lines of the appellant and was received at its local office at Port Gibson on the day it was sent, but that the appellant company made no effort to locate the complainant or to deliver the message; that the appellant disclosed to third parties the contents of the telegram, and sent a service message to M. J. Mulvihill at Washington- stating that the complainant had' removed from Port Gibson more than two years before that time; that this statement contained in this service message was false and known to be so by the appellant at the time and was intended to injure the complainant by preventing her from being appointed; *777that upon being advised by the appellant that the complainant was no longer a resident of Port Gibson and had not resided there for two years, Mulvihill recommended another for the appointment, and the party so recommended was appointed as acting postmistress, and afterwards was appointed for a full term of four years. The bill further averred that the complainant would have received the appointment as acting postmistress, and also as postmistress for a full term, if the appellant had made proper effort to deliver the telegram, and had not violated its obligation and duty by disclosing to third parties the contents of the message, or had not sent to Mulvihill the service message containing the erroneous and false statement that the complainant had moved from Port Gibson over two years previous to that date. The prayer of the bill was for p decree awarding her as damages the amount of the salary of the office for a full term of four years, aggregating eight thousand eight hundred dollars, and for general relief. Upon the proof the chancellor denied recovery for any part of the- salary that would have been earned during the regular term of four years, but awarded a recovery for the sum of nine hundred forty six dollars and sixty-five cents, being the aggregate amount of salary paid to the acting postmistress under the temporary appointment.
It is admitted that the appellant was not at Port Gibson when this telegram was received there, and consequently that the telegram could not have been delivered to her at that place. For this reason the testimony offered by the appellant to show the effort made by it to deliver the message is not here material. There was no testimony whatever that the contents of the message were disclosed to third parties, and the appellee seeks to uphold the decree of the chancellor solely upon the alleged falsity of the service message. This service message was sent by the appellant to the Western Union Telegraph Company, at 'Jackson, Miss., *778and by it transmitted to Washington. This message as delivered to Mulvihill read, in part, as follows:
“The tolls on your telegram of June 14 to Mrs. G. IT. Sager, Port Gribson, Mississippi, were not paid at destination, the' reason being given that addressee left city over two years ago. Please pay amount seventy two dollars and ten cents to the bearer; or if you have an account with us we will charge the tolls to you. ’ ’
Mr. Mulvihill, a. witness for the complainant, 'testified that he received a letter from the Post Office Department advising him that the postmaster at Port Gibson would be removed, and requesting him to submit the name of some competent person for appointment as acting postmaster; that he immediately sent the telegram to the complainant; that he understood that the notice from the Post Office Department called for immediate action, and when he was advised that Mrs. Sager could not be located at Port Gibson, he at once secured the name of another competent person and submitted it to the Department. He further testified as follows:
“Q. You say you received a service message that Mrs. Sager had left Port Gibson over two years ago? A. Yes, sir. Q. Where did you know that she lived? A. In Port Gibson. Q. You knew that when you made your recommendation to have her appointed? When you sent the telegram to have her appointed you knew she lived in Port Gibson? A. T knew her home was there. Q. You Imew her personally? A. Yes, sir. Q. Did you know her family? A. Well, I knew some of them. Q. Would you say now that at that time she lived in Port Gibson? A. You would have to get that from somebody else. Q. I mean, will you say now that at that time she lived in Port Gibson? A. Yes, sir; or else I would not have asked her full name to recommend her. Q. Have you got any information since as to her residence? A. No, sir.”
The testimony further shows that Mr. Mulvihill was well acquainted with relatives of the complainant who *779.resided in the city of Vicksburg, and one of whom he had appointed to a clerkship in the postoffice there, and that he did not communicate with any of these relatives for the purpose of securing the given name of the complainant, and also that the complainant never took the civil service examination necessary to qualify her for appointment to the regular postmastership.
Conceding the falsity of the statement in the service message that the complainant had moved from Port Gibson more than two years before that time, it is clear that the Republican National Committeeman was not misled thereby. The testimony does not sustain the contention that he was thereby led to believe that the complainant was disqualified on account of residence to hold the office, and consequently abandoned his purpose to recommend her for appointment thereto; but, on the contrary, we think it clearly appears that he knew she was a resident of the municipality in question, and that he abandoned his purpose to recommend her on account of the fact that he was confronted with an emergency and could not at .once locate her. If the erroneous statement in the service message did not mislead the sender of the original message, the loss, if any, sustained by the complainant was not attributable to such message, and consequently the decree of the court below should have been in favor of the appellant.
The decree will therefore be reversed, and a decree entered here for appellant.

Reversed and decree for appellant.